OPINION ON MANDATE
WIGGINTON, Judge.
Pursuant to a mandate of the Supreme Court of Florida, the judgment and opinion of this court, filed August 30, 1991, 585 So.2d 412, wherein appellant’s convictions of first-degree murder, kidnapping, robbery with a firearm and possession of a firearm during the commission of a felony were affirmed, is hereby set aside. The opinion and judgment of the Supreme Court of Florida, Phillips v. State, 612 So.2d 557 (Fla. 1992), reversing appellant’s convictions and vacating his sentences based on a determination that his motion to suppress statements had improperly been denied, is hereby adopted as this court’s opinion and judgment. Consequently, appellant’s convictions are reversed due to the trial court s error m denying the motion to suppress, his sentences are vacated and this cause is remanded for a new trial. We find no error in the remaining points raised by appellant.
Reversed and remanded for further proceedings.
WOLF and KAHN, JJ., concur.